internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 2-plr-144765-02 date date legend x a b c n state dear this responds to a letter dated date together with subsequent correspondence requesting rulings as to the federal_income_tax consequences of a proposed transaction facts the information submitted states that x is a state corporation that elected to be treated as an s_corporation for federal tax purposes x currently has three shareholders a b and c for business reasons x wants to restructure by undertaking the following transaction plr-144765-02 first a b and c will organize y a new limited_liability partnership under the laws of state a b and c will hold the same percentage interest in y as each holds in x y will file an election under sec_301_7701-3 of the procedure and administration regulations to be classified as an association_taxable_as_a_corporation and will make an s_corporation_election both elections will be effective on the date of y’s formation second a b and c will contribute all outstanding x stock to y y will elect to treat x as a qualified_subchapter_s_subsidiary qsub under sec_1361 effective on the date of the contribution third y will form z a state limited_liability_company y will be the sole owner of z which will be disregarded as an entity separate from its owner under sec_301_7701-3 y will then transfer n of the x stock to z fourth x will convert pursuant to state law from a corporation to a limited_partnership after the conversion z will hold a n general_partner interest and y will hold the remaining limited_partner interest the steps collectively are referred to as the proposed transaction y's partnership_agreement will provide that distributions will be made in proportion to the number of partnership units owned by the partner to the total number of outstanding partnership units y's partnership_agreement will provide that a partner will not have a right to withdraw as defined in the partnership_agreement and that y may recover damages from a partner who wrongfully withdraws additionally y's partnership_agreement will provide that upon an event of withdrawal with respect to any partner that partner will automatically become a special partner under the partnership_agreement a special partner will have the same rights to distributions and obligations for capital contributions as the rights and obligations previously held however a special partner will only be entitled to vote on certain matters y's partnership_agreement will provide that a partner will be prohibited from encumbering or transferring all or any portion of the partner’s interest in y except as provided in the agreement or by written consent of all other partners y's partnership_agreement will provide that no partner may make any voluntary lifetime_transfer other than a transfer pursuant to a bona_fide offer the partner receiving the offer must notify the partnership and each of the other partners of all material information including the terms and conditions of the offer this will be treated as an offer to sell the interest to the partnership or its partners at the agreement price and agreement terms as defined below the partnership will have days to purchase any or all of the offered interest upon expiration each partner will have days to purchase a either a proportionate share or a share agreed upon by the other partners of the offered interest y's partnership_agreement will provide that a partner must notify the partnership and each partner if the partner has information that would reasonably lead the partner to reasonably expect an involuntary lifetime_transfer will occur the notice must state all material information including the expected terms and conditions of the transfer this notice will be treated as an offer to sell the interest to the partnership or its partners at the agreement price and agreement terms as defined below the partnership will have days to purchase any or all of the offered interest upon plr-144765-02 expiration each partner will have days to purchase a either a proportionate share or a share agreed upon by the other partners of the offered interest y's partnership_agreement will provide that upon death of a partner that partner's personal representative will be treated as offering to sell the interest to the partnership or its partners at the agreement price and agreement terms as defined below the partnership will have days to purchase any or all of the offered interest upon expiration each partner will have days to purchase a either a proportionate share or a share agreed upon by the other partners of the offered interest y's partnership_agreement will provide that the agreement price shall be fair_market_value as determined by a certified_public_accountant regularly employed by the partnership or if there one is not regularly employed then by one chosen by the partnership for this purpose the expense of the valuation shall be borne by the partnership if the transfer is pursuant to a bona_fide offer the agreement price shall be the lesser_of the appraisal or the price set forth in the offer the agreement terms in y’s partnership_agreement will provide the time date and manner of payment y's partnership_agreement will provide that upon termination of y y’s assets will be sold to the extent necessary to pay y’s debts and liabilities all remaining cash and other_property shall be distributed among the partners in accordance with their pro_rata share of outstanding partnership units x represents that y will have fewer than owners none of which would be ineligible to hold stock in an s_corporation that state law does not require different rights to distributions or liquidation proceeds among the owners of y that y's operating_agreement will ensure identical rights to distributions and liquidation proceeds and that the proposed transaction will constitute a reorganization under sec_368 law and analysis sec_1361 of the internal_revenue_code defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that the term small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in subsection c or an organization described in subsection c who is not an individual c have a nonresident_alien as a shareholder and d have more than class of stock sec_1361 identifies an ineligible_corporation as any corporation which is a a financial_institution which uses the reserve_method of accounting for bad_debts described in sec_585 b an insurance_company subject_to tax under subchapter_l c a corporation to which an election under sec_936 applies or d a disc or former_disc according to the representations made y will not be an ineligible_corporation as defined in sec_1361 plr-144765-02 sec_1361 provides that generally a qsub shall not be treated as a separate corporation and that all assets liabilities and items of income deduction and credit of a qsub shall be treated as assets liabilities and such items of the s_corporation sec_1361 defines a qsub as a domestic_corporation which is not an ineligible_corporation if percent of the stock of the corporation is owned by the s_corporation and the s_corporation elects to treat the corporation as a qsub sec_1361 provides that for purposes of sec_1361 a corporation shall not be treated as having more than class of stock solely because there are differences in voting rights among the shares of common_stock sec_1363 provides if an s_corporation was a c_corporation for the last taxable_year before the first taxable_year for which the election under sec_1362 was effective and the corporation inventoried goods under the lifo_method for such taxable_year the lifo_recapture_amount shall be included in the gross_income of the corporation for such last taxable_year and appropriate adjustments to the basis of inventory shall be made to take into account the amount included in gross_income under sec_1363 sec_1_1361-1 of the income_tax regulations provides that a corporation is treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds differences in voting rights among shares of stock of a corporation are disregarded in determining whether a corporation has more than one class of stock thus if all shares of stock of an s_corporation have identical right to distribution and liquidation proceeds the corporation may have voting and nonvoting common_stock a class of stock than may vote only on certain issues irrevocable proxy agreement or groups of shares that differ with respect to rights to elect members of the board_of directors sec_1_1361-1 provides that the determination of whether all outstanding shares of stock confer identical right to distribution and liquidation proceeds is made based on the corporate charter articles of incorporation bylaws applicable state law and binding agreements relating to distribution and liquidation proceeds sec_1_1361-1 provides that buy-sell agreements among shareholders agreements restricting the transferability of stock and redemption agreements are disregarded in determining whether a corporation's outstanding shares of stock confer identical distribution and liquidation rights unless -- a principal purpose of the agreement is to circumvent the one class of stock requirement of sec_1361 and this paragraph and the agreement establishes a purchase_price that at the time the agreement is entered into is significantly in excess of or below the fair_market_value of the stock agreements that provide for the purchase or redemption of stock at fair_market_value or at a price between fair_market_value and book_value are not considered to establish a price that is significantly in excess of or below the fair_market_value of the stock and thus are disregarded in determining whether the outstanding shares of stock confer identical rights plr-144765-02 sec_1_1361-1 provides that bona_fide agreements to redeem or purchase stock at the time of death divorce disability or termination of employment are disregarded in determining whether a corporation's shares of stock confer identical rights sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes as provided in sec_301_7701-3 an eligible_entity with at least two members can elect to be classified as either an association and thus a corporation under sec_301_7701-2 or a partnership and an eligible_entity with a single owner can elect to be classified as an association or to be disregarded as an entity separate from its owner sec_301_7701-3 provides that in the absence of an election to be classified as an association a domestic eligible_entity with a single member will be disregarded as an entity separate from its owner if it has a single owner conclusions based solely on the facts and representations submitted we conclude that y will be eligible to be treated as an s_corporation that y's partnership_agreement will not create a second class of stock and that y will be eligible to make a qsub election for x we further conclude that as provided in sec_381 and sec_1_381_a_-1 y will succeed to and take into account those attributes of x described in sec_381 subject_to the provisions and limitations specified in sec_381 sec_382 sec_383 and sec_384 if applicable and the regulations thereunder moreover x will not be treated as a c_corporation at any time during the proposed transaction accordingly sec_1363 will not require x to include in its gross_income any lifo_recapture amounts for the inventory deemed transferred to y the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code in particular no opinion is expressed or implied as to whether x is a valid s_corporation prior to the proposed transaction the effect that any modifications in y's partnership_agreement would have under sec_1361 or whether the proposed transaction qualifies as a reorganization under sec_368 this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent plr-144765-02 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representative sincerely matthew lay senior technician reviewer branch associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
